Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Amendments to independent claims 1, 8 and 15 have been entered.
Claims 1-20 are currently pending and have been examined.

Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. 
With respect to applicants arguments under 35 USC 101, the applicant submits that the judicial exception is integrated into a practical application by providing a practical solution to check exception and authentication processing, however, the examiner respectfully disagrees. The claims merely recite holding data and presenting the data which is generally linking the abstract idea to a particular technological environment without providing significantly more. Performing and presenting real time exception processing and authentication does not increase back end processing. The claimed invention does not perform specific verification methods that require a set of ordered steps in order to perform a real time exception processing via a user device and does not provide an improvement to check exception processing and check authentication. Unlike Cosmokey Sols. GMBH & Co. KG v. Duo Sec. LLC, the claims instant do not provide a technical solution directed towards improving security problem in networks and computers. Instead, rather than representing an improvement to a computer-implemented authentication technique by streamlining the exception processing and re-authentication required for digital check deposition, the claims merely recite applying the abstract idea in a computer environment to automate the process without significantly more. The elements of the instant process, when taken alone, each execute in 
For the above reasons, the claims as a whole do not integrate the judicial exception into a practical application nor amount to significantly more than the abstract idea. Therefore, the 35 USC 101 rejection of the claims is sustained.
With respect to applicants arguments under 35 USC 103, the arguments have been fully considered, however the examiner respectfully disagrees. The applicant argues Jurss does not disclose the amended limitations of independent claims 1, 8 & 15, however, Jurss performs real-time approval decision processing for each of the imaged physical resource distribution documents at the user device, before temporary depositing of a resource amount associated with the resource distribution document into a user account wherein eliminating removal of the resources due to holding as seen on ¶¶ [34, 47, 63-65, 79 & 86], specifically noting to ¶ [34] which discloses “Image module 115 can convert the captured images into "Check 21" quality and then the image of the check can be displayed to the user on the mobile device to confirm the check and captured image” and ¶ [79] discloses “users may be provided immediate or near real-time access to funds associated with a deposit, as compared with delayed access that occurs with standard ATM batch processing. The embodiments described above may also provide a host the ability to decline check items in near real-time based on MICR data passed from a mobile device to the transaction processing server and can enable special hold processing and funds availability, as well as limiting liability to the host by avoiding a delay in check authentication”.  Further, Dent ¶ [45] and Fig. 5 at 504; and ¶¶ [16, 38, 42 & 46] disclose present, a rationale for the holding of the one or more image resource distribution documents. For the above reasons, the 35 USC 103 rejection of the claims is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-20 are directed to Method of Organizing Human Activity. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Additionally, claims 1, 8 & 15 recite, in part, a system configured to: authorize the user access and identify one or more imaged resource distribution documents for holding. These limitations are directed to the concepts of fundamental economic principles or practice (identify one or more imaged resources distribution documents for holding based on the real-time approval decision processing).  Hence, it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. The additional elements i.e. “memory device”, “communication device” and “processing device” are recited at a high-level of generality (processing data and presenting data) such that it amounts no more than adding the words “apply it” with the judicial exception to implement an abstract idea on a computer. Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 8 and 15 are directed to an abstract idea.
Next the claims as a whole are analyzed to determine whether any element, or combination of elements, is/are sufficient to ensure the claims amount to significantly more than an abstract idea. As discussed with respect to Step 2A, the claim as a whole merely describes additional elements performing the abstract idea on a generic device i.e., abstract idea and generally linking the use of the judicial exception to a particular technological environment. See MPEP 2106.05(h)
The dependent claims 2-7, 9-14 and 16-20 have been given the full two part analysis (Step 2A – 2-prong tests and step 2B) including analyzing the additional limitations both individually and in combination. The dependent claim(s) when analyzed both individually and in combination are held to be patent ineligible under 35 U.S.C. 101 because further limiting the abstract idea does not amount to significantly more than the abstract idea.
Therefore, Claims 1-20 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Christopher Carle Siegfried Walden et al. (US 2020/0097933 A1, herein Walden) in view of Penny Diane Jurss (US 2013/0198071 A1, herein Jurss) and in further view of Nathan Dent et al. (US 2015/0090782 A1, herein Dent).

As per claim 1. A system for real-time physical resource distribution document processing and restoring, the system comprising: 
a memory device with computer-readable program code stored thereon (Walden ¶ [23]); 
a communication device (Walden ¶ [23]); 
a processing device operatively coupled to the memory device and the communication device, wherein the processing device is configured to execute the computer-readable program code to: 
integrate within a user device via an application for management and deposition of physical resource documents by a user (Walden abstract and ¶ [89]); 
allow imaging of physical resource distribution documents via the user device for user deposition (Walden ¶¶ [110, 112 and 114]); 
identify one or more imaged resource distribution documents for holding based on the real-time approval decision processing (Walden ¶ [125] and claim 8); 
continue downstream processing of imaged resource distribution documents not held.
It can be argued that Walden does not explicitly teach, however, Jurss further teaches:
authorize the user access to the application based on authentication requirement satisfaction by the user (Jurss Fig. 3A and ¶¶ [49 & 82]); 
perform real-time approval decision processing for each of the imaged physical resource distribution documents at the user device, before temporary depositing of a resource amount associated with the resource distribution document into a user account wherein eliminating removal of the resources due to holding (Jurss ¶¶ [34, 47, 63-65, 79 & 86]); 
integrate into the user device and transmit the one or more image resource distribution documents for holding by presenting images of the one or more image resource distribution documents for holding via a display associated with the user device based on the real-time approval decision process (Jurss ¶¶ [34, 63, 69, 71-72 & 76]);
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Walden with those of Jurss in order to securely access and perform a check deposit in real-time (see Jurss  abstract and ¶ [49]).
It can be argued that the combination of Walden and Jurss do not explicitly teach, however, Dent further teaches:
present, a rationale for the holding of the one or more image resource distribution documents (Dent ¶ [45] and Fig. 5 at 504; also see ¶¶ [16, 38, 42 & 46]); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings in the combination of Walden & Jurss with those of Dent in order to provide the user an option to cancel the check that is held (see Dent ¶¶ [42 & 45]).
As per claims 8 & 15, the claims recite analogous limitations to claim 1 above and are therefore rejected under the same premise.

As per claim 2, Walden, Jurss and Dent teach the system of claim 1, Walden further teach: wherein performing real-time approval decision processing further comprises performing an initial approval decision on the imaged physical resource distribution document to determine if a hold on processing the imaged physical resource distribution document downstream will occur, wherein a hold is based on an identification of an exception or misappropriation (Walden ¶¶ [38-39, 108 & 125]).
As per claims 9 & 16, the claims recite analogous limitations to claim 2 above and are therefore rejected under the same premise.

As per claim 3, Walden, Jurss and Dent teach the system of claim 1, Walden further teach: wherein presenting, via the display on the user device, the identification of one or more resource distribution documents for holding further comprises displaying an image of the one or more resource distribution documents for holding and a rationale for the holding (Walden ¶¶ [102-104]).
 claims 10 & 17, the claims recite analogous limitations to claim 3 above and are therefore rejected under the same premise.

As per claim 4, Walden, Jurss and Dent teach the system of claim 1, Walden further teach: wherein allowing user cancelation, confirmation, or request for re-processing of held one or more imaged resource distribution documents further comprises triggering a display on the user device allowing for user selection (Walden ¶¶ [94, 104 & 108]).
As per claims 11 & 18, the claims recite analogous limitations to claim 4 above and are therefore rejected under the same premise.

As per claim 5, Walden, Jurss and Dent teach the system of claim 1, Walden further teach: wherein allowing for cancelation of the held one or more imaged physical resource distribution documents further comprises returning the physical resource distribution document associated with the held one or more imaged physical resource distribution documents to a pre-processed state, wherein allowing the held one or more imaged physical resource distribution documents to be deposited at another location (Walden ¶¶ [33, 35, 37-39 & 111]).
As per claims 12 & 19, the claims recite analogous limitations to claim 5 above and are therefore rejected under the same premise.

As per claim 6, Walden, Jurss and Dent teach the system of claim 1, Walden further teach: wherein the physical resource distribution document is a check (Walden ¶¶ [18-19, 24, 26 & 27]).
As per claims 13 & 20, the claims recite analogous limitations to claim 6 above and are therefore rejected under the same premise.

As per claim 7, Walden, Jurss and Dent teach the system of claim 1, Walden further teach: wherein the user device is a mobile device (Walden ¶¶ [23 & 87]).
 claim 14, the claim recites analogous limitations to claim 7 above and therefore rejected under the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY P KANAAN whose telephone number is (571)272-2481.  The examiner can normally be reached on Monday- Friday 10:00am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 5712703602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.P.K./Examiner, Art Unit 3695                                                                                                                                                                                                        
/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        2/28/2022